Citation Nr: 1802625	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected hemorrhoids.

2.  Entitlement to an initial increased rating in excess of 10 percent for limitation of flexion of the left knee, prior to December 29, 2015, and from February 1, 2016, after a period of convalescence following arthroscopic meniscectomy chondroplasty and synovectomy.


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1973 to August 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of the November 2009 and February 2013 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

By way of procedural history, in an August 1981 rating decision the Veteran was originally granted service connection for hemorrhoids at an initial noncompensable (0 percent) rating, effective October 17, 1980.  A claim for increased rating was filed in August 2009.  The noncompensable rating was continued in the November 2009 rating decision.  The Veteran submitted a notice of disagreement in March 2010.  In response to a November 2011 statement of the case, the Veteran perfected his appeal in December 2011.

In the February 2013 rating decision, the RO granted service connection for a left knee disability and assigned an initial rating of 10 percent, effective February 23, 2009.  The Veteran submitted a notice of disagreement in May 2013.  The case came before the Board and was remanded in November 2013 as a statement of the case had not been issued for the left knee disability, and further development was needed for the hemorrhoids claim.  

In response to a June 2015 statement of the case, the Veteran perfected his appeal in August 2015 for the left knee disability.  A March 2017 rating decision granted the Veteran a temporary rating of 100 percent for his left knee disability due to convalescence following surgery, from December 29, 2015.  The 10 percent rating was continued, effective February 1, 2016.

The case has since returned for further appellate consideration.



FINDINGS OF FACTS

1.  For the entire initial rating period on appeal, the Veteran's service-connected hemorrhoids were not large or thrombotic, irreducible with excessive redundant tissue or evidencing frequent recurrences.

2.  For the initial rating period prior to December 15, 2015, the Veteran's left knee disability had been manifested by flexion to 110 degrees, at worst, with pain and swelling, without lateral instability or recurrent subluxation, ankylosis, malunion of the tibia and fibula, dislocated semilunar cartilage, removal of semilunar cartilage, total knee replacement, or genu recurvatum.

3.  Effective May 13, 2015, the Veteran's left knee disability was manifested by left knee extension limited to 5 degrees.

4.  On December 15, 2015, the Veteran underwent a left knee meniscectomy, chondroplasty and synovectomy for which he was awarded a temporary total rating for convalescence following surgery through January 31, 2016.

4.  From February 1, 2016, the Veteran's left knee disability included removal of semilunar cartilage with continued symptoms of pain and swelling.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code (DC)7336 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for the left knee disability prior to December 29, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2017).

3.  From May 13, 2015, to January 31, 2016, the criteria for a separate noncompensable rating for left knee limitation of extension are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

4.  From February 1, 2016, the criteria for an initial disability rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, DC 5259 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veteran appealed the propriety of the initially assigned rating from the original grant of service connection for hemorrhoids and a left knee disability.  VA's General Counsel has held that no additional notice is required for such downstream issues.  VAOPGCPREC 8-2003.  The Court specifically held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

As such, all necessary development has been accomplished to the extent possible and, therefore, appellate review of these claims may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is therefore satisfied that the AOJ has satisfied its duty to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  


Relevant Laws for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular DC, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise." Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Hemorrhoids

The Veteran's service-connected hemorrhoids are currently rated as noncompensable under 38 C.F.R. § 4.114, DC 7336.  Under such code, a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding, and with secondary anemia, or with fissures.

During a November 2009 VA compensation examination, the Veteran complained of symptoms of anal itching with swelling and externalization of hemorrhoids after a bowel movement once every couple of months.  He stated there was occasional bleeding on the tissue paper and only complained of itching when he had a flare-up, which he treated with Preparation H when symptomatic.  He reported that his condition did not interfere with his daily living activities or occupation.  Upon physical examination, the examiner found there to be no rash or evidence or proctitis.  There was no external bleeding, fecal soilage, and only an external hemorrhidal tag, which was "nontender and noninflamed."  The Veteran was diagnosed with internal hemorrhoids.  The examiner reviewed a June 2009 colonoscopy report, in which only internal hemorrhoids were found to be present.  The examiner determined that the Veteran had recurrent symptoms with his hemorrhoids that were manifested by tenderness and swelling with occasional externalization.  In addition, the examiner found no physical findings or evidence of anemia.

Pursuant to the November 2013 remand, the Veteran was afforded an additional VA compensation examination for hemorrhoids in July 2016.  The Veteran complained of continued itching in the rectal area, feeling the hemorrhoids after straining from a bowel movement, and occasional blood on the tissue.  The examiner reviewed the entire record, including a May 2016 colonoscopy, which indicated normal findings.  In addition, the examiner did not find evidence of external hemorrhoids, but only skin tags.  Blood tests did not indicate the presence of anemia.  Furthermore, the examiner found that the hemorrhoids did not impact the Veteran's functional ability to work.

Based on review of the evidence of record, the Board finds that entitlement to a compensable rating for hemorrhoids is not warranted at any time during the period on appeal.  As noted above, assignment of a compensable rating under DC 7336 requires evidence of large or thrombotic hemorrhoids that are irreducible, characterized by excessive redundant tissue, and recurring frequently.  None of the Veteran's medical or lay evidence of record shows that his hemorrhoids have met the criteria necessary for a compensable rating at any time during the period on appeal.  In this regard, during the November 2009 VA examination, the Veteran only complained of occasional externalization of his hemorrhoids and occasional bleeding on tissue paper.   The Veteran was diagnosed with internal hemorrhoids and was found to only have an external hemorrhidal tag.  The examiner concluded the Veteran symptoms only manifested in occasional externalization.  Moreover, the July 2016 VA examiner did not find evidence of external hemorrhoids, but rather only noted a skin tag.  

Based on the above, the Board finds that the criteria for an initial compensable rating for hemorrhoids are not met in the absence of evidence of large or thrombotic hemorrhoids that are irreducible, characterized by excessive redundant tissue, and recurring frequently.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, therefore, the claim is denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Left Knee Disability

Prior to December 29, 2015, the Veteran's left knee disability was rated as 10 percent disabling.  Thereafter, he was granted a temporary rating of 100 percent for convalescence following left knee surgery.  Effective February 1, 2016, the 10 percent rating was continued.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which additional functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. 
§ 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is assigned when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A rating of 20 percent is assigned when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Separate ratings are available for limitation of flexion and limitation of extension of the same knee under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59988 (2004).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).   A 30 percent rating will be assigned for favorable angle in full extension, or in slight flexion between 0 and 10 degrees; a 40 percent rating will assigned for in flexion between 10 and 20 degrees; a 50 percent rating will be assigned for in flexion between 20 and 45 degrees; and a 60 percent rating will be assigned for extremely unfavorable, in flexion at an angle of 45 degrees or more.

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.

According to DC 5055, a 30 minimum rating will be assigned for a knee replacement with intermediate degrees of residual weakness, pain, or limitation of motion; a 60 percent rating will be assigned for chronic residuals consisting of severe painful motion or weakness; and a 100 percent rating will assigned 1 year following implantation of the prosthesis.

A Veteran who has limitation of motion and instability in the same knee may receive separate ratings under DC 5003 (or DCs 5260 and 5261) and DC 5257.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  The separate ratings are only warranted in cases when a Veteran has limitation of motion in the knee to at least meet the criteria for a 10 percent rating under DCs 5260 or 5261, or where there is probative evidence showing the Veteran experiences painful motion attributable to arthritis and a compensable level of recurrent lateral instability or subluxation.  38 C.F.R. §§ 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. at 202 (1995); VAOPGCPREC 9-98 (1998).

As noted, with the exception of a total rating period for convalescence following left knee surgery, the Veteran's left knee disability has been rated as 10 percent disabling.  He contends that a higher rating is warranted.

Service treatment records reflect that in November 1975, the Veteran's left knee was injured on trampoline.  Effusion was present.  The Veteran was placed in traction, a cylinder cast was applied, and physical profile was created.  Treatment notes dated in December 1975 show that the Veteran's left knee "almost gave way", but he denied locking or effusion.  He was referred to physical therapy.  January 1976 treatment notes indicate the Veteran was able to run and jump without difficulty, with no evidence of swelling and locking.  Range of motion was 0 to 135 degrees and the Veteran was returned to full duty.  

Post-service VA primary care notes dated in November 2009 indicated that the Veteran complained of chronic stiffness and swelling of the left knee.

During a January 2013 VA compensation examination, the Veteran reported swelling of his left knee while standing.  The Veteran had left knee flexion to 140 degrees, with no limitation of extension, no objective evidence of painful motion, and no additional left knee limitation of motion after repetitive use.  There were no complaints of flare-ups and no evidence of functional loss or impairment.  No assistive devices were required for ambulation.  Anterior and posterior cruciate ligaments stability testing, medial and lateral collateral ligaments stability testing, and medial and lateral instability testing were within normal limits.  There was no evidence of patellar subluxation or medial tibial stress syndrome.  A magnetic resonance image (MRI) showed evidence of mild to moderate degenerative changes to the left knee and a complex tear of the meniscus.  The examiner diagnosed the Veteran with lateral meniscus tear and degenerative joint disease of the left knee.  The examiner indicated that there was no functional impact in the Veteran's ability to work. 

According to the May 2015 VA examination report, the Veteran was diagnosed with osteoarthritis of the left knee.  The Veteran reported that his left knee was always sore and swollen and flare-ups were not usually associated with his activity level, however he was generally able to "stand and walk ok", although, he avoided squatting, when possible.  The Veteran further reported that his knee did not give out, but he sometimes felt a slipping sensation with pivoting or twisting movements, however, his knee did not lock.  Furthermore, he stated he occasionally wore a knee brace and used ice for relief of pain.  

Upon examination, range of motion of the left knee motion was from 5 to 130 degrees, with no additional limitations after repetitive-use testing.  There was no pain on weight bearing.  The examiner observed left knee swelling and mild effusion.  There was no evidence of recurrent subluxation or shin splints.  The examiner noted that the functional impact on the Veteran's work was his inability to hold any jobs that required prolonged standing, walking, or squatting.

Private treatment notes dated in November 2015 indicated normal flexion and extension of the left knee and no pain with motion.  Crepitus, laxity, subluxation or instability was not present.  A MRI showed a large knee joint effusion and a large lateral meniscus tear.  

In December 2015, the Veteran had left knee arthroscopy with chondroplasty, extensive synovectomy, and medial and lateral meniscectomy.

Post-surgery physical therapy notes in January 2016 indicated left knee swelling.  Flexion was 110 degrees and extension was -5.  

Physical therapy notes in January 2016 showed the Veteran had active range of motion (AROM) of 5 to 112 degrees.  The therapist noted "painful endfeel[sic] on extension and flexion of L knee."  In February 2016, left knee AROM was 4 to 132 degrees and passive range of motion (PROM) was 0 to135 degrees.

In the February 2016 private treatment notes, the Veteran complained of pain in his left knee which was exacerbated with movement and exertion.  He further reported that he felt unstable; however, he did not use an assistive device to ambulate.  The examiner noted the left knee had swelling and 3+ effusion.  Flexion was 110 degrees and extension was -5.  

During the October 2016 VA compensation examination, the Veteran reported that his left knee was still sore after surgery.  He indicated that he experienced constant pain regardless of the activity, and that his knee would swell when he ambulated.  During flare-ups, the Veteran reported increased pain and pain on movement of his knee.  The examiner noted the Veteran used a brace.  Flexion of the left knee was 0 to 120 degrees and extension was 120 to 0 degrees.  There was no functional loss of range of motion after repetitive testing.  There was evidence of localized tenderness on palpation.  No crepitus, ankylosis, recurrent subluxation, instability or effusion was shown.  The examiner further noted the Veteran did not have recurrent patellar dislocation.  Moreover, the examiner determined that the occupational functional impact to the Veteran's ability to work was that he could not engaged in employment that required prolonged standing, walking, climbing stairs or squatting, however sedentary employment was not precluded.  

The Board finds the Veteran is not entitled to a rating in excess of 10 percent, either prior to December 29, 2015, or beginning on February 1, 2016, for his left knee disability.  

Prior to December 29, 2015, there is no evidence indicating that the Veteran had limitation of left knee flexion to 30 degrees or less to warrant a higher rating of 20 percent under DC 5260.  Indeed, the Veteran was able to flex his left knee to 130 degrees during the May 2015 VA examination.  In fact, he does not meet the criteria for even a noncompensable rating under DC 5260.  Therefore, a rating higher than 10 percent under DC 5260 is not warranted during the applicable appeal period under consideration.

Prior to December 29, 2015, there was no evidence of the Veteran's left knee extension being limited to 15 degrees to warrant a rating higher than 10 percent under DC 5261 at any time during the appeal period.  

Nonetheless, the Board has also considered whether a separate rating under DC 5261 is warranted.  The evidence shows that the Veteran's left knee extension was, at worst, 5 degrees as evidenced during a May 2015 VA examination and such a separate rating for limited extension under DC 5261 is warranted effective from the date of that examination, May 13, 2015.

The Board also considered whether a higher rating prior to December 29, 2015, is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. at 202 (1995).  However, as noted, the Veteran has exhibited noncompensable limitation of flexion.  The 10 percent rating assigned under DC 5260 prior to December 2015 already contemplated the Veteran's functional impairment due to pain and swelling.  Thus, a higher rating based on the DeLuca factors is not warranted.     

Prior to December 29, 2015, a higher or separate rating under DC 5257 is not warranted at any time during the appeal period.   The January 2013, May 2015 and October 2016 VA examinations indicated there was no evidence of instability of the left knee, and testing was negative for any subluxation or lateral instability of the left knee joint.  

The Board also considered DC 5258 under which a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  However, while there is evidence of left knee pain and mild effusion, these symptoms are forms of limitation of motion already contemplated under the rating already assigned under the limitation of motion codes.  Moreover, there is no evidence showing a dislocation of the semilunar cartilage.   Therefore, the Board finds that a higher or separate rating under DC 5258 for the left knee is not warranted.  38 C.F.R. § 4.71a (2017). 

Since February 1, 2016

The record reflects that following the Veteran's left knee surgery in December 2015 and convalescence for such, the RO continued, from February 1, 2016, the 10 percent rating, but changed the diagnostic code from DC 5260 for limitation of flexion to DC 5259 for removal of semilunar cartilage.  

Notably, a 10 percent rating under DC 5259 is the maximum available; therefore a higher rating is not possible under such code.  

Moreover, the Board notes that the Veteran may not receive separate ratings under both the limitation of motion codes and DC 5259.  In other words, while recognizing that the Veteran was initially rated under DC 5260 and was assigned herein a separate rating for limitation of extension prior to December 29, 2015, he may not continue to receive ratings under both the limitation of motion codes in addition to a rating under DC 5259 as such would violate the prohibition against pyramiding.  In VAOPGCPREC 9-98, General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by x-rays. For the purposes of the hypothetical, it was assumed that the knee disability rated under DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a DC 5259 disability did not involve limitation of motion, a separate rating under DC 5003 in light of 38 C.F.R. §§ 4.40, 4.45, 4.59 may be warranted. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The VA General Counsel opinion did not interpret that ratings could be assigned for both DCs 5003 and 5259 in all cases.  The General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under DC 5259 does involve limitation of motion, then to assign a separate rating under DC 5003 would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.

Here, the evidence supports that the Veteran had removal of symptomatic semilunar cartilage in December 2015, which allows the current 10 percent rating to be assigned under DC 5259.  However, to now award the Veteran a separate rating under the limitation of motion codes (DC 5260 and 5261) would constitute impermissible pyramiding.  The Board is bound by the precedential opinions of the General Counsel.  38 U.S.C. § 7104 (c) (2012); 38 C.F.R. § 19.5 (2017).  Thus, because from February 1, 2016, the Veteran is receiving a 10 percent rating under DC 5259, compensating him under the limitation of motion codes would constitute impermissible pyramiding as the symptomatology overlaps.  38 C.F.R. § 4.14.  

The Board also considered other DCs relating to the knees, but finds that they are not applicable in this case.  The Board finds that the record does not demonstrate evidence of a knee replacement (DC 5055); ankylosis of the knee (DC 5256); impairment of the tibia and fibula (DC 5262); or genu recurvatum (DC 5263).  38 C.F.R. § 4.71a (2017).  Therefore, the Board finds that higher or separate rating for the left knee disability is not warranted under any of these diagnostic codes.

In summary, the Board finds that the weight of the evidence is against the assignment of a rating in excess of 10 percent under DC 5260 prior to December 15, 2015.  Nevertheless, the Board assigns a separate noncompensable rating for limitation of left knee extension from May 13, 2015, to January 31, 2016.
From February 1, 2016, the preponderance of the evidence is against the claim for a rating higher than 10 percent under DC 5259.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case has not alleged, and the evidence does not show, that he is unemployable due to his service-connected left knee disability.  According to the May 2015 and October 2016 VA examination reports, the VA examiners assessed that the Veteran's left knee disability did affect his ability to work in physically demanding jobs such as ones requiring prolonged standing, walking, climbing stairs, or squatting.  Moreover, the October 2016 examiner indicated that sedentary employment would not be hindered.  As the evidence reflects that the Veteran is not precluded from working a sedentary job, the issue of entitlement to a TDIU has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial compensable disability rating for service-connected hemorrhoids is denied.

For the rating period prior to December 29, 2015, a rating in excess of 10 percent for left knee disability under DC 5260 is denied. 

From May 13, 2015, through January 31, 2016, a separate noncompensable rating for left knee limitation of extension is granted, subject to the laws and regulations governing the payment of monetary benefits.

From February 1, 2016, a rating in excess of 10 percent under DC 5259 is denied.



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


